Citation Nr: 1722732	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence was received to reopen the claim for service connection for schizophrenia.

2.  Entitlement to service connection for schizophrenia.

3.  Entitlement to non-service connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to September 1987. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 administrative decision and a November 2012 rating decision of the St. Paul, Minnesota, and Seattle, Washington, Department of Veterans Affairs (VA) Regional Offices (RO), respectively.  The present Agency of Original Jurisdiction (AOJ) for the Veteran's claims is the Seattle, Washington, RO.

The Veteran provided hearing testimony before the undersigned at a December 2015 Board videoconference hearing.  A transcript is within the record before the Board.


FINDINGS OF FACT

1.  A January 2010 Board decision denied the Veteran's claim for service connection for schizophrenia; the Board Chairman has not ordered reconsideration of the decision.

2.  The evidence received after the final Board decision includes evidence that is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim.

3.  The Veteran's schizophrenia began in his active service.

4.  In December 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at the Board videoconference hearing that a withdrawal of the issue of entitlement to non-service connected pension benefits is requested.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016). 

2.  The criteria for service connection for schizophrenia are met.  38 U.S.C.A. § 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for withdrawal of the appeal of entitlement to non-service connected pension benefits by the Veteran are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See; Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for bilateral hearing loss was denied by the Board in a January 2010 rating decision.  The basis of the denial was the lack of a causal connection between the Veteran's schizophrenia and his active service.  

The evidence of record at the time of the January 2010 decision included the Veteran's service treatment records and service personnel records, his statements, his Social Security Administration record and his post-service treatment records.  The Board found there to be no evidence of a nexus between the Veteran's service and his schizophrenia.

Since January 2010, several statements by the Veteran, his hearing testimony, and a July 2016 opinion from a VA psychiatrist have been added to the record.  In pertinent part, the psychiatrist found the initial onset of the Veteran's schizophrenia to be in 1987, thus in or immediately following the Veteran's period of service.  

These records are not cumulative or redundant of the evidence previously of record.  Rather, they indicate a potential relationship between the Veteran's schizophrenia and his active service.  Moreover, these records are material in that it was the lack of evidence of a causal connection to service that was the basis of the prior denial.  

Accordingly, reopening of the claim for service connection for schizophrenia is warranted.

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).

Moreover, where a veteran who served for ninety days or more develops a psychosis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Initially, the record confirms the Veteran's current diagnoses of schizophrenia shown throughout the claims file.  

Moving to the in-service incurrence, the Board recognizes the Veteran's service entrance examination report is without indication of a psychiatric disorder.  As such, the presumption of soundness has attached.  38 U.S.C.A. § 1132; 38 C.F.R. § 3.304.

In July 2016, a VA psychiatrist submitted an opinion related to the Veteran's claim.  While there are some deficiencies in this report, the information gleaned from the narrative portion establishes that the psychiatrist found that the Veteran's schizophrenia had its onset in 1987 while the Veteran was age 29.  This places the initial onset of the claimed disability during his active service or within approximately three months of his separation from service.  

Accordingly, the Veteran is entitled to service connection for schizophrenia.  38 U.S.C.A. § 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Non-Service Connected Pension

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing. 38 C.F.R. § 20.204(b).

In December 2015, the Veteran requested on the record at his Board videoconference hearing that the issue of entitlement to non-service connected pension benefits be withdrawn.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal and the issue must be dismissed.









						(CONTINUED ON NEXT PAGE)
ORDER

The Board having determined that new and material evidence has been received, reopening of the claim of entitlement to service connection for schizophrenia is granted.

Service connection for schizophrenia is granted.

The appeal as to entitlement to non-service connected pension benefits is dismissed.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


